Exhibit 99.1 Novocure Reports Second Quarter 2017 Financial Results and Provides Company Update 1,460 active patients at June 30, 2017, an increase of 64 percent from June 30, 2016, and 15 percent from March 31, 2017 Second quarter 2017 net revenues of $38.4 million, reflecting 114 percent growth versus second quarter 2016 and 10 percent growth versus first quarter 2017 St. Helier, Jersey – Novocure (NASDAQ: NVCR) today reported financial results for the three and six months ended June 30, 2017, highlighting year-over-year and sequential growth in active patients and net revenues. Novocure is an oncology company developing a profoundly different approach to cancer treatment utilizing a proprietary therapy called TTFields, the use of electric fields tuned to specific frequencies to disrupt solid tumor cancer cell division. TTFields is an approved treatment for adults with glioblastoma. We believe the mechanism of action of TTFields shows promise for a variety of solid tumors. Second quarter 2017 highlights include: Three months ended June 30, Six months ended June 30, % Change % Change Non-financial Prescriptions received in period(1) 61% 38% Active patients at period end(2) 64% Financial, in millions Net revenues $ $ 114% $ $ 137% Net loss $ ) $ ) 48% $ ) $ ) 48% Cash and cash equivalents at the end of period $ $ Short-term investments at the end of period $ $ A “prescription received” is a commercial order for Optune that is received from a physician certified to treat patients with Optune for a patient not previously on Optune. Orders to renew or extend treatment are not included in this total. (2) An “active patient” is a patient who is on Optune under a commercial prescription order as of the measurement date, including patients who may be on a temporary break from treatment and who plan to resume treatment in less than 60 days. “The second quarter of 2017 was a period of steady growth across all key commercial metrics in all key markets. At the end of the quarter, we had 1,460 active patients on therapy,” said Asaf Danziger, Novocure’s Chief Executive Officer. “We believe second quarter growth benefitted from our ongoing emphasis on building prescriber confidence in Optune for the treatment of GBM, including the presentation of our EF-14 five-year survival data at AACR.” “With 204 million U.S. lives under positive coverage polices as of June 30, 2017, more than 93 percent of Americans with private insurance now have access to Optune,” added Mr. Danziger. “We continue to be reimbursed on a case-by-case basis in Germany and are in a constructive dialogue with government payers in the United States, Switzerland and Japan. Our second quarter 2017 revenues of $38.4 million represent 114 percent growth versus the second quarter 2016.” “While we continue to focus on bringing Optune to patients with GBM, we also remain steadfast in our commitment to advancing TTFields as a possible treatment for additional solid tumor indications,” said William Doyle, Novocure’s Executive Chairman. “We are recruiting for phase 3 pivotal trials in non-small cell lung cancer and brain metastases. In April, we presented data from our phase 2 pilot trials in advanced pancreatic cancer and recurrent ovarian cancer suggesting improved patient outcomes when TTFields is added to existing standards of care. We plan to move both indications into phase 3 pivotal trials based on the strength of the pilot data.” “In May, our TTFields delivery system received a humanitarian use device (HUD) designation from the FDA for treatment of pleural mesothelioma, an initial step towards a Humanitarian Device Exemption (HDE) approval in the United States. In July, we announced a clinical trial collaboration with Celgene to study marizomib and temozolomide in combination with Optune for the treatment of GBM,” continued Mr. Doyle. “We are encouraged to see increased interest in TTFields by independent parties and continue to believe the mechanism of action shows promise for the treatment of a variety of solid tumor types in indications with significant unmet medical needs.” Second quarter 2017 Operating Statistics and Financial Update
